AMENDED AND RESTATED BYLAWS OF ESSENDANT INC. A Delaware Corporation As of June 1, 2015 1 TABLE OF CONTENTS Article I OFFICES 1 Registered Office and Agent 1 Other Offices 1 Article II MEETINGS OF STOCKHOLDERS 1 Annual Meeting 1 Special Meetings 2 Place of Meetings 2 Notice of Meeting 2 Advance Notice of Stockholder Business; Nominations to Board of Directors 3 Voting List 6 Quorum 6 Required Vote; Withdrawal of Quorum 7 Method of Voting; Proxies; Meeting by Remote Communication 7 Record Date 8 Conduct of Meetings 9 Inspectors 10 Adjournments 10 Action Without a Meeting 11 Article III DIRECTORS 12 Management 12 Number; Qualification; Election; Term 12 Chairman 12 Change in Number 13 Removal; Resignation 13 Newly Created Directorships and Vacancies 13 Nomination of Director Candidates 13 Meetings of Directors, Corporate Officers; Books and Records 13 First Meeting 13 Election of Officers 13 Regular Meetings 13 Special Meetings 14 Notice 14 Quorum; Majority Vote 14 Procedure 14 Compensation 15 Action by Written Consent 15 Telephonic Meetings Permitted 15 Reliance upon Records 15 Interested Directors 16 1 Article IV COMMITTEES 16 Designation 16 Number; Qualification; Term 16 Authority 17 Committee Changes 17 Alternate Members of Committees 17 Regular Meetings 17 Special Meetings 18 Quorum; Majority Vote 18 Minutes 18 Responsibility 18 Action Telephonically or Without Meeting 18 Article V NOTICE 18 Method 18 Waiver 19 Article VI OFFICERS 19 Number; Titles; Term of Office 19 Removal; Resignation 19 Vacancies 20 Authority 20 Compensation 20 The President 20 The Vice Presidents 21 The Secretary 21 Assistant Secretaries 21 The Treasurer 21 Subordinate Officers; Delegated Authority to Appoint Subordinate Officers 21 Bond 22 Assistant Treasurers 22 Article VII CERTIFICATES AND STOCKHOLDERS 22 Certificates for Shares 22 Replacement of Lost or Destroyed Certificates 22 Transfer of Shares 23 Registered Stockholders 23 Regulations 23 Legends 23 Article VIII INDEMNIFICATION 23 Right to Indemnification of Directors and Officers 23 Advancement of Expenses of Directors and Officers 24 Claims by Officers or Directors 24 2 Indemnification of Employees 24 Advancement of Expenses of Employees 25 Non-Exclusivity of Rights 25 Other Indemnification 25 Insurance 25 Amendment or Repeal 25 Article IX MISCELLANEOUS PROVISIONS 25 Dividends 25 Reserves 25 Books and Records 26 Fiscal Year 26 Seal 26 Resignations 26 Securities of Other Corporations 26 Invalid Provisions 26 Mortgages, etc 26 Checks 27 Headings 27 References 27 Amendments 27 3 AMENDED AND RESTATED BYLAWS
